                                                                                                    E-FILED
                                                                     Thursday, 27 June, 2019 08:56:01 AM
                                                                            Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

DANNY DELANO REAVES,                        )
                                            )
              Petitioner,                   )
                                            )
       v.                                   )              Case No. 18-1261-MMM
                                            )              Criminal Case No. 09-CR-187
STEVE KALLIS,                               )
                                            )
              Respondent.                   )

                         MEMORANDUM OPINION AND ORDER

       Presently before the Court are Petitioner’s Motion to Reconsider (ECF No. 14) and Motion

to Amend (ECF No. 15). For the reasons stated herein, Petitioner’s Motions are DENIED.

                                 PROCEDURAL HISTORY

       On July 16, 2018, Petitioner filed his habeas corpus petition under 28 U.S.C. § 2241,

outlining one ground for relief. (ECF No. 1.) On August 23, 2018, his petition was reassigned

to this Court. (Text Order 08/23/2018.) On November 28, 2018, the Government filed its

response (ECF No. 5), along with a sealed copy of Petitioner’s presentence investigation report

(ECF No. 7). On January 11, 2019, Petitioner filed his traverse (ECF No. 11), as well as a motion

to amend his petition (ECF No. 10). On April 30, 2019, the Court entered its memorandum

opinion and order, granting Petitioner’s motion to amend and denying his petition. (ECF No. 12.)

On May 1, 2019, the Court entered judgment dismissing Petitioner’s claims. (ECF No. 13.) On

May 30, 2019, Petitioner filed a Motion to Reconsider (ECF No. 14), and twenty-one days later,

he filed a Motion to Amend (ECF No. 15). This Order follows.
                                      LEGAL STANDARD

         A timely motion under 59(e) is effectively a motion for reconsideration. “Motions for

reconsideration serve a limited function: to correct manifest errors of law or fact or to present

newly discovered evidence.” Caisse Nationale de Credit Agricole v. CBI Industries, Inc., 90 F.3d

1264, 1269 (7th Cir. 1996) (quoting Keene Corp. v. Int’l Fidelity Ins. Co., 561 F. Supp. 656, 665

(N.D. Ill. 1982)). “A ‘manifest error’ is not demonstrated by the disappointment of the losing

party.    It is the ‘wholesale disregard, misapplication, or failure to recognize controlling

precedent.’” Oto v. Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (quoting Sedrak

v. Callahan, 987 F. Supp. 1063, 1069 (N.D. Ill. 1997)). It is not appropriate to argue matters that

could have been raised in prior motions or to rehash previously rejected arguments in a motion to

reconsider. Caisse Nationale, 90 F.3d at 1270.

                                           DISCUSSION

         In his Motion for Reconsideration, Petitioner argues the Court erred by: (1) citing Woods

v. Wilson, No. 15-623, 2015 WL 2454066, at *5 (D. Minn. May 22, 2015), to support its assertion

that the Eighth Circuit has failed to recognize Rosemond v. United States, 572 U.S. 65 (2014), as

establishing a “new rule” of law for purposes of invoking the savings clause of § 2255(e); and (2)

improperly concluding that a “jury instruction for aiding and abetting the use of a firearm would

have had to include an element or language referencing the defendant’s ‘purposeful attitude’ or

‘affirmative participation’ of the use of the firearm in order to be valid,” without giving Petitioner

adequate notice and opportunity to address its conclusion. (ECF No. 14 at 1.) Petitioner does

not introduce any new evidence in his Motion, so the Court limits its review to correcting any

manifest errors of law or fact. Because the Court finds none, it DENIES Petitioner’s Motion.


                                                  2
       In its April 30, 2019, Order, the Court observed that the Eighth Circuit Court of Appeals

has failed to recognize the Supreme Court’s decision in Rosemond as establishing a “new rule”

under the savings clause of § 2255. (ECF No. 12 at 9.) In support of its observation, the Court

cited several district court decisions that came to the same conclusion. Id. Petitioner argues that

the Court’s reliance on Woods v. Wilson as supporting caselaw for its proposition was in error, as

Woods is a case in which the substantive law of the Seventh Circuit should have applied, as

opposed to the substantive law of the Eighth. Petitioner’s argument, however, fails to alter the

Court’s determination that the Eighth Circuit has declined to recognize Rosemond as establishing

a new rule, and therefore, fails to demonstrate this Court made a manifest error of law.

       As the Court noted in its Order, three cases supported its conclusion that Rosemond failed

to establish a new rule. The case on which Petitioner argues the Court relied in error—Woods—

reiterated that a petitioner (convicted in the Eastern District of Wisconsin) could not proceed under

the savings clause of § 2255 because the holding in Rosemond did not represent a new rule of law.

Woods, 2015 WL 2454066, at *5. The implication in Woods was that the Rosemond Court itself

recognized that its holding failed to establish a new rule. Id. As such, it is of no consequence,

and certainly fails to rise to the level of a manifest error of law, that Woods interpreted a Supreme

Court case to come to its conclusion. Finally, Petitioner fails to provide any supporting caselaw,

Eighth Circuit or otherwise, that suggests Rosemond established a new rule which entitles him to

relief. Accordingly, Petitioner’s first ground for reconsideration is DENIED.

       Petitioner next argues it was improper for the Court to rule on his § 2241 petition, using

other grounds, without first giving the Parties notice and a reasonable time to respond. In support

of his argument, Reaves cites Rule 56(f)(2) of the Federal Rules of Civil Procedure, which states,


                                                 3
“[a]fter giving notice and a reasonable time to respond, the court may: (2) grant the motion on

grounds not raised by a party[.]” FED. R. CIV. P. 56(f)(2). In its Response, the Government

argued that Petitioner was procedurally barred from bringing his petition based on Rosemond.

(ECF No. 5 at 6-10.) The Court’s analysis came to the same conclusion. (ECF No. 12 at 7-10.)

       Federal Rule of Civil Procedure 56 guides motions for summary judgment. Waldridge v.

American Hoechst Corporation, 24 F.3d 918 (7th Cir. 1994). 28 U.S.C. § 2241 guides petitions

for habeas corpus.     The two avenues for relief rely on separate standards which are not

interchangeable. It is of no consequence if the Court denies, on a second ground, a petition for

habeas corpus based on arguments not raised by the Parties. Petitioner has failed to provide any

relevant caselaw that states otherwise. As such, Petitioner’s second argument fails to demonstrate

a manifest error of law, and his Motion for Reconsideration is DENIED in its entirety.

       II.     PETITIONER’S MOTION TO AMEND

       On June 20, 2019, Petitioner filed a Motion to Amend under Federal Rule of Civil

Procedure 15(c), asserting he wished to include an additional argument (that the Court improperly

failed to consider jury instructions in its denial of his § 2241 petition) in his Motion to Reconsider

and that the additional argument related back to that Motion. (ECF No. 15.)

       By statute, Congress provided that a habeas petition “may be amended . . . as
       provided in the rules of procedure applicable to civil actions.” The Civil Rule on
       amended pleadings, Rule 15 of the Federal Rules of Civil Procedure, instructs: “An
       amendment of a pleading relates back to the date of the original pleading when . . .
       the claim . . . asserted in the amended pleading arose out of the conduct, transaction,
       or occurrence set forth or attempted to be set forth in the original pleading.

Mayle v. Felix, 545 U.S. 644, 649 (2005) (internal citations omitted).

       Federal Rule of Civil Procedure 15(c) concerns amended and supplemental pleadings. A

motion to reconsider is not a pleading. Fed. R. Civ. P. 7(a); Duda v. Bd. of Educ. of Franklin

                                                  4
Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1057 n.2 (7th Cir. 1998). Additionally, it is

inappropriate for a Court to consider previously rejected arguments in a motion to reconsider.

Caisse Nationale, 90 F.3d at 1270. Finding that the argument Petitioner wishes to include in his

Motion to Reconsider is a rehashed argument the Court has already rejected, and that Petitioner

has improperly invoked Federal Rule of Civil Procedure 15(c) to amend his motion to reconsider,

the Court DENIES his Motion to Amend.

                                       CONCLUSION

       For the reasons stated herein, Petitioner’s [14] Motion to Reconsider and [15] Motion to

Amend are DENIED. This case remains closed.



Entered on June 27, 2019.                          /s/ Michael M. Mihm
                                                   Michael M. Mihm
                                                   United States District Judge




                                               5
